Citation Nr: 0025443	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1963 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In his substantive appeal statement of July 1997, the veteran 
requested a hearing before a traveling Member of the Board.  
However, a note from the veteran's representative dated in 
June 2000 shows that the veteran requested that his appeal be 
certified to the Board without a hearing.  


FINDINGS OF FACT

1.  The veteran was not involved in combat during service.

2.  The veteran's claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

3.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.304(f) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of incidents in service such as duty as 
a paratrooper.  He also states that he was in a combat zone 
from April 1965 to March 1966, and should have been given the 
Combat Infantryman Badge.  

Initially, the Board notes that the veteran's claim for 
service connection was previously denied by the Board in a 
decision of February 1988.  The primary basis of the denial 
was that the veteran did not have post-traumatic stress 
disorder.  Since then, the veteran has presented additional 
evidence showing that he has been diagnosed with post-
traumatic stress disorder.  The Board finds that such 
evidence is new and material, and that the claim was properly 
reopened by the RO.  

The Board has also found that the veteran's claim for service 
connection for post-traumatic stress disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post-
service medical treatment records.  He has declined the 
opportunity to have a personal hearing.  The RO has attempted 
to verify the veteran's claimed stressors.  The Board does 
not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  The Board notes that the 
regulation pertaining to claims for service connection for 
post-traumatic stress disorder was revised.  See 64 Fed. Reg. 
32807-32808 (1999).  The revised version, which is more 
favorable to the veteran, provides that service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor; 
and credible evidence that the claimed inservice stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (1999).  If the 
diagnosis of a mental disorder does not conform with DSM-IV 
or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) 
(1999)

As to the requirement under 38 C.F.R. § 3.304(f) (1999) that 
there be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that the evidence which is of 
record is mixed with respect to whether or not the veteran 
has that disorder.  As noted, the veteran has presented 
several items of evidence reflecting a diagnosis of post-
traumatic stress disorder.  For example, a VA hospital 
discharge summary dated in February 1997 shows that the 
diagnoses included post-traumatic stress disorder, 
schizoaffective disorder, cannabis abuse, alcohol dependence 
and mixed personality disorder.  It was noted that the had 
been having thoughts about Vietnam, and reported that he had 
been a prisoner of war.    

Other records, however, contain diagnoses of disorders other 
than post-traumatic stress disorder.  For example, a VA 
psychiatric examination report dated in January 1991 shows 
that the only diagnosis was mixed personality disorder with 
narcissistic, antisocial, and borderline traits.  The 
examiner concluded that he did not find evidence of PTSD.  
The report of a post-traumatic stress disorder examination 
conducted by the VA in December 1995 shows that the veteran 
reported that in service he was involved in lots of 
firefights and saw dismembered people.  The only diagnoses, 
however, were schizoaffective disorder and personality 
disorder not otherwise specified with schizotypal and 
antisocial features.  The examiner concluded that at the time 
of the examination he did not see enough of the criteria to 
diagnose post-traumatic stress disorder.    

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the 
fact that the record does not establish that the veteran was 
exposed to a stressor in service.  The Board notes that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.   See 
38 C.F.R. § 3.304(f) (1999).  Where the claimed stressor is 
not related to combat, "credible supporting evidence" means 
that "the appellant's testimony, by itself, cannot as a 
matter of law, establish the occurrence of a noncombat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  Therefore, the Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective ("would evoke ... in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  The criteria now 
require exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  The question of 
whether a claimed stressor was severe enough to cause post-
traumatic stress disorder in a particular individual is now a 
clinical determination for the examining mental health 
professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Doran, a veteran's service records 
had been lost due to fire; however, his account of inservice 
stressors was corroborated by statements from fellow 
servicemen.

In the present case, the veteran reported his claimed 
stressors on various occasions.  A letter dated in April 1986 
from a VA psychologist shows that the veteran reported that 
he was in heavy combat in Vietnam and saw a number of 
comrades killed.  During a hearing held at the RO in 
September 1986, he testified that his military occupational 
specialty while he was in Vietnam was paratrooper.  He stated 
that he was constantly under fire.  He recounted various 
combat stressors and seeing over one hundred dead bodies.  He 
reported seeing a Lieutenant whose head was shot off while he 
was only 20 yards away.  A VA social work summary dated in 
July 1987 shows that the veteran's claimed stressors included 
an incident in which a friend's insides were blown out while 
in a bunker.  The veteran said that he attempted to hold his 
buddy's intestines while beckoning for a medic, but the 
friend died.  The veteran also recounted when a fellow 
comrade threw his body over him and saved his life, but that 
friend was blown to bits by a hand grenade.  The report of a 
psychiatric examination conducted by the VA in January 1991 
shows that the veteran said that he was not able to recall 
any specific incident, but listed a number of things which he 
felt to be traumatic such as seeing his first dead enemy 
soldier, seeing American soldiers killed, and being on a body 
bag detail.  He said that he won the Combat Infantryman 
Badge.  A VA hospital discharge summary dated in November 
1996 shows that the veteran reported that he had been a 
prisoner of war.  In a written statement which was received 
in January 1997, he stated that he had been present in May 
1965 when the "Binwaw" airbase had been blown up.  He also 
recounted being court-martialed.   

The veteran's service records do not demonstrate that he 
engaged in combat with the enemy.  The veteran's DD Form 214 
shows that his military occupational specialty was supply 
clerk.  This is not an occupational specialty which 
necessarily involves exposure to combat.  The DD 214 does not 
show that he received any commendations or awards for 
participation in combat with the enemy.  He received the 
Vietnam Service Medal, however, this does not demonstrate 
involvement with combat, but only confirms that he was 
assigned to Vietnam.  

His record of service shows that he was assigned to Vietnam 
from May 13, 1965, to March 15, 1966.  His record of 
assignments shows that his principal duty during that period 
was supply handler.  His organization was Company D 
(Maintenance) 173d Support Battalion.  

Sections of the veteran's service personnel records 
pertaining to campaigns and wounds have been left blank.  A 
record of time lost shows that the veteran was AWOL for seven 
days from July 10, 1965, to July 16, 1965.  He was confined 
for 150 days from July 13, 1965, to December 12, 1965.  The 
veteran's service medical records confirm that he was 
confined as they show that his unit during that period of 
time was the stockade.  The records do not contain any 
references to any wounds.  Thus, the veteran's service 
personnel and medical records do not provide any support for 
his claim for post-traumatic stress disorder as they do not 
demonstrate that he engaged in combat and do not provide any 
verification of his claimed stressor.  On the contrary, they 
tend to weigh against his claim as they show that while he 
was in Vietnam he was either confined or assigned to duties 
other than those which he alleges.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  In January 1999, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (Center) and requested verification of the 
veteran's claimed stressors.  The RO summarized the veteran's 
stressors, noting that he related to a clinical psychologist 
that he had frequent intrusive memories of Vietnam which 
usually involved bloody combat scenes.  It was also noted 
that he testified during a previous personal hearing in 
September 1986 that he had been a paratrooper in Vietnam and 
had made two combat jumps.  He stated that he was in a 
support unit backing up the Airborne Infantry by drawing fire 
away from them.  He said that they did in fact draw fire on 
the second jump.  He also stated that his unit was under 
enemy fire constantly and that one time the enemy managed to 
infiltrate through the lines and blow up a couple of F105's.  
They had to hit the ground and drew mortar fire.  Then they 
had to send a body detail to pick up the bodies that had been 
blown up.  He said that a couple of friends had been lost in 
that incident.  Another time, they brought in bodies of enemy 
soldiers that were mangled and shot up.  He also claimed that 
he witnessed a Lieutenant who was shot by .50 caliber rifle 
and had his head blown off.  He also reported seeing a mass 
assault in the Mekong Delta.  Finally, the RO noted in the 
letter to the Center that the veteran stated that he had seen 
several enemy solders die from wounds that he had inflicted.  

In a letter dated in April 2000, the Center provided copies 
of unit records from the 173rd Support Battalion.  The 
records show that other elements of the veteran's battalion 
engaged in combat, however, those records do not contain 
references to the veteran's company engaging in combat or the 
specific incidents described by the veteran.  Although there 
is a notation that in May 1965 the Bien Hoa Air base was 
racked by a series of accidental explosions and a number of 
aircraft were destroyed, this account is not consistent with 
the veteran's account of aircraft being destroyed by Viet 
Cong who had infiltrated.  

The Board also notes that most of the records provided by the 
Center are from the period of time when the veteran was 
confined to the stockade.  For example, there is an entry 
showing that an enemy mortar attack on Bien Hoa on August 24, 
1965 damaged forty nine aircraft.  To the extent that he 
claims to have witnessed events such as this which occurred 
outside the stockade, his contentions are contradicted by the 
records showing that he was confined.  The Board also notes 
that the Center stated that in order to provide research 
regarding casualties the veteran would have to provide more 
specific information such as the date of the incident, the 
individual's full name, and the complete unit designation.  
However, the veteran was previously requested to provide such 
information in a letter dated in November 1995, but failed to 
do so.  The Center also noted that morning reports could be 
requested from the National Personnel records center in order 
to verify daily personnel actions such as wounded in action, 
killed in action, missing in actions.  However, in light of 
the fact that the veteran has not provided specific names of 
persons who were killed or dates of such incidents, 
requesting such records is not warranted.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
The Board also notes that there have been variations in the 
veteran's accounts of stressors which reduce the credibility 
of those accounts.  For example, on some occasions the 
veteran has claimed to have had duty as a paratrooper, while 
on other occasions he has reported that his stressor was 
being a prisoner of war.  The Board finds that in light of 
these variations, the veteran's vague accounts of stressors, 
without corroboration, are not adequate to demonstrate that 
he experienced a stressor in service.  For the foregoing 
reasons, the Board finds that there is no credible 
corroborating evidence that the veteran was exposed to an 
inservice stressor.

In the absence of a verified stressor, the diagnosis of post-
traumatic stress disorder is not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged post-traumatic 
stress disorder had its origins in the veteran's Vietnam 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
West v. Brown, 7 Vet. App. 70, 78 (1994).  Since the 
veteran's claimed stressors have not been verified, the 
diagnosis of post-traumatic stress disorder was based on a 
questionable history that is inadequate for rating purposes, 
and may not be relied upon by the Board.   See West, 7 Vet. 
App. at 78.  The reasonable doubt doctrine is not applicable 
in this case as the evidence is not evenly balanced.  See 38 
C.F.R. § 3.102 (1999).  Accordingly, the Board concludes that 
post-traumatic stress disorder was not incurred in or 
aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

